DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/12/2021 has been entered. Claims 1-8 and 10-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection, 101, 112(b), and 112(d) rejections of claims 1-20 previously set forth in the Non-Final Office Action mailed 12/10/2020.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-2, 8, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf et al (US 20100217099), hereinafter LeBoeuf, in view of Barrett et al (US 20210082582), hereinafter  Barrett.
Regarding claim 1, LeBoeuf teaches a non-transitory computer-readable medium (“data storage compartment” [0108]) storing computer-executable instructions (the algorithm [0108]; “predictive algorithms, such as neural network-based programs and other computer programs." [0128]; analysis software [0168]) for: 
receiving present (“in real-time over a duration of time” [0081]) and historical (“throughout the day, week, month,” [0018]) environmental pollution data (“monitor health and environmental exposure data…and may also access records of collected data throughout the day, week, month, etc.” [0018]; “the wearable monitoring device 10 is capable of measuring and transmitting sensor information in real-time over a duration of time” [0081]; “a high particulate density in the environment” [0092]; Figs. 1, 3- 4, 9-10) from at least one environmental pollution sensor attached adjacent a wearable device (“a wearable monitor 10, 21 containing physiological 11 and environmental 12 sensors.” [0172]; Figs. 4-7; 10.  “Health and environmental monitors, according to embodiments of the present invention, enable low-cost, real-time personal health and environmental exposure assessment monitoring of various health factors. An individual's health and environmental exposure record can be provided throughout the day, week, month, or the like.” [0182]); 
receiving health data from at least one health sensor attached adjacent the wearable device (“a wearable monitor 10, 21 containing physiological 11 … sensors.” [0172]; Figs. 4-7; 9-
using the present environmental pollution data and the health data, determining that the wearer is having an adverse reaction (“an allergic response" [0092]) to a particular type or level of environmental pollution (“enabling a time-dependent analysis of the user's health and environment as well as enabling a comparison between the user's health and environment.” [0081]; “if one or more of the physiological and environmental sensors 11, 12 of the wearable monitoring device 10 pick up a high particulate density in the environment, with an elevation in core body temperature, and a change in voice pitch occurring simultaneously (or near-simultaneously) within a common timeframe, the communication module 17 may alert the user that he/she may be having an allergic response." [0092], Fig. 1. "Additionally, an …aggravating sound or song can be used to alert the user to … unfavorable personal health and environmental factors occurring in real-time.”  [0093]);
in response to determining that the particular type or level of environmental pollution is associated with the at least one aspect of the wearer's health, generating a message (“a warning message” [0086]; “alert the user” [0092]) indicating the association between the particular type 
While LeBoeuf teaches enabling a time-dependent analysis of the user's health and environment using environment sensors ([0081]), LeBoeuf does not explicitly teach computer-executable instructions for using the historical environmental pollution data in the determining step. 
However, Barrett discloses pre-emptive asthma risk notifications based on medicament device monitoring, which is analogous art. Barrett teaches computer-executable instructions (“The memory 215 holds instructions and data used by the processor 205." [0080]; “the 
Therefore, based on Barrett’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of LeBoeuf to have computer-executable instructions for using the historical environmental pollution data and to use these computer-executable instructions with the invention of the primary reference, as taught by Barrett, in order to facilitate predictions of risk of exposure to air pollution (Barrett: [0117], [0120]).

Regarding claim 2, LeBoeuf modified by Barrett teaches the non-transitory computer-readable medium of Claim 1.

Regarding claim 8, LeBoeuf modified by Barrett teaches the non-transitory computer-readable medium of Claim 2.
 LeBoeuf teaches that the at least one health sensor comprises an oxygen saturation monitor (“Pulse oximetry is a standard noninvasive technique of estimating blood gas levels.  Pulse oximeters typically employ 2 or more optical wavelengths to estimate the ratio of oxygenated to deoxygenated blood." [0145]. "Cardiopulmonary functioning can be evaluated by monitoring … blood gas levels via earpiece modules, and other monitoring apparatus in accordance with some embodiments of the present invention.  Pulse rate and intensity can be monitored through pulse oximetry (described above) as well as by sensing an increase in oxygenated blood with time." [0148]).
Regarding claim 12, LeBoeuf teaches a non-transitory computer-readable medium (“data storage compartment” [0108]) comprising computer-executable instructions (the algorithm [0108]; “predictive algorithms, such as neural network-based programs and other computer programs." [0128]; analysis software [0168]) for: 
receiving present (“in real-time over a duration of time” [0081]) and historical (“throughout the day, week, month,” [0018]) environmental pollution data (environmental feedback [0113]) from a plurality of environmental sensors (sensors of “wearable monitoring 
using the present pollution data from each of the plurality of environmental sensors to determine a respective level of a particular pollutant at a particular respective location within the particular geographical zone (“The combination of monitored data with user location via GPS data can make on-going geographic studies possible,” [0071]; “information from sensors in a sensor monitoring system 20 can be used to generate real-time maps related to physiological and/or environmental conditions of groups of subjects over a geographical landscape.  For example, a real-time health/stress map (see, for example, FIG. 12) or real-time air quality map can be generated through a user interface 24 for informational or entertainment value to one or more viewers." [0133]);   
determining, at least in part on the determined respective levels of the particular pollutant at particular respective locations within the particular geographical zone, an approximate aggregate level of the particular pollutant (“real-time maps related to physiological and/or 
notifying one or more users of the plurality of users of the approximate aggregate level of the particular pollutant within the particular geographical zone (“Collectively, information from multiple subjects in the monitoring system 20 can be used to predict … environmental situation," [0128]; “a real-time health/stress map (see, for example, FIG. 12) or real-time air quality map can be generated through a user interface 24 for informational or entertainment value to one or more viewers." [0133]).
While LeBoeuf teaches enabling a time-dependent analysis of the user's health and environment using environment sensors ([0081]), LeBoeuf does not explicitly teach computer-executable instructions for using the historical pollution data to determine a respective level of a particular pollutant at a particular respective location within the particular geographical zone. 
However, Barrett discloses pre-emptive asthma risk notifications based on medicament device monitoring, which is analogous art. Barrett teaches computer-executable instructions (“The memory 215 holds instructions and data used by the processor 205." [0080]; “the computer 200 is adapted to execute computer program modules for providing functionality described herein.” [0083]; Fig. 2; “non-transitory computer readable storage medium comprising computer program instructions” Claim 21) for using the historical pollution data 
Therefore, based on Barrett’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of LeBoeuf to have computer-executable instructions for using the historical pollution data to determine a respective level of a particular pollutant at a particular respective location within the particular geographical zone, as taught by Barrett, in order to facilitate predictions of risk of exposure to air pollution (Barrett: [0117], [0120]).
			
Regarding claim 13, LeBoeuf modified by Barrett teaches the non-transitory computer-readable medium of Claim 12.

Regarding claim 14, LeBoeuf modified by Barrett teaches the non-transitory computer-readable medium of Claim 13.
 LeBoeuf teaches that the plurality of environmental sensors comprises UV sensors (“Environmental sensors configured to assess aging rate may include UV Sensors” [0079]. For example, if it is detected that the person is being exposed to unhealthy doses of UV radiation, the communication and entertainment module 17 may audibly instruct the person to move away from the person's current location (e.g., move indoors, etc.).” [0090]).
Regarding claim 15, LeBoeuf modified by Barrett teaches the non-transitory computer-readable medium of Claim 13.
 LeBoeuf teaches that the plurality of environmental sensors comprises smog sensors (“Environmental smog includes VOC's, formaldehyde, alkenes, nitric oxide, PAH's, sulfur dioxide, carbon monoxide, olefins, aromatic compounds, xylene compounds, and the like.  Monitoring of the aforementioned smog components can be performed using earpiece modules 40 and other wearable apparatus, according to some embodiments of the present invention, and in a variety of methods.  All smog components may be monitored.  Alternatively, single smog components or combinations of smog components may be monitored.  Photoionization detectors (PID's) may be used to provide continuous monitoring and instantaneous readings." [0162]).
Regarding claim 16, LeBoeuf teaches a computer-implemented method (Claims 1-21) of monitoring environmental pollution (“a high particulate density in the environment” [0092]) adjacent a pair of eyewear ("A variety of form factors for wearable monitoring devices 10, 21 
receiving, by at least one processor (a processor of the “wearable monitor 10, 21,” [0108]) present (“in real-time over a duration of time” [0081]) and historical (“throughout the day, week, month,” [0018]) environmental pollution data (“monitor health and environmental exposure data…and may also access records of collected data throughout the day, week, month, etc.” [0018]; “a high particulate density in the environment” [0092]; Figs. 1, 3- 4, 9-10) from at least one environmental pollution sensor (“a wearable monitor 10, 21 containing physiological 11 and environmental 12 sensors.” [0172]; Figs. 4-7; 10.  “Health and environmental monitors, according to embodiments of the present invention, enable low-cost, real-time personal health and environmental exposure assessment monitoring of various health factors. An individual's health and environmental exposure record can be provided throughout the day, week, month, or the like.” [0182]) attached adjacent the pair of eyewear (“The form-factor of ...glasses or sunglasses" [0137]);
receiving, by at least one processor (a processor of the “wearable monitor 10, 21,” [0108]), health data (“basic vital signs” [0093]) from at least one health sensor (“physiological 11 … sensors.” [0172]; Figs. 1, 8-10) attached adjacent the pair of eyewear, the health data indicating at least one aspect of health of a wearer of the pair of eyewear (“an allergic response” [0092]; “basic vital signs collected by the physiological sensors 11 and processed by the signal processor 13 can be presented to the monitoring device user audibly, through the communication and entertainment module 17. For example, the user may be able to listen to his/her breathing rate, pulse rate, and the like. Additionally, an entertaining or aggravating sound or song can be used to alert the user to favorable or unfavorable personal health and environmental factors 
using the present environmental pollution data and the health data, determining that the wearer is having an adverse reaction to a particular type or level of environmental pollution (“enabling a time-dependent analysis of the user's health and environment as well as enabling a comparison between the user's health and environment.” [0081].  "Additionally, an entertaining or aggravating sound or song can be used to alert the user to favorable or unfavorable personal health and environmental factors occurring in real-time.”  [0093]);
in response to determining that the particular type or level of environmental pollution is associated with the at least one aspect of the wearer's health, generating, by at least one processor (a processor of the “wearable monitor 10, 21,” [0108]), a message (“a warning message” [0086]; “alert the user” [0092]) indicating the association between the particular type or level of environmental pollution and the at least one aspect of the wearer's health (“Because the wearable monitoring device 10 is capable of measuring and transmitting sensor information in real-time over a duration of time, the physiological and environmental sensors 11, 12 can be used to sense the aforementioned parameters over time, enabling a time-dependent analysis of the user's health and environment as well as enabling a comparison between the user's health and environment.  Combined with proximity or location detection, this allows an analysis for pinpointing the location where environmental stress and physical strain took place.” [0081]; “the transmitter/receiver 14 is configured to transmit signals to the remote terminal dependent on information sensed by the sensors 11, 12.  For example, if an unstable pulse rate is sensed, a warning message may be sent to a remote terminal to communicate a need for help at a particular 
While LeBoeuf teaches enabling a time-dependent analysis of the user's health and environment using environment sensors ([0081]), LeBoeuf does not explicitly teach computer-executable instructions for using the historical environmental pollution data in the determining step. 
However, Barrett discloses pre-emptive asthma risk notifications based on medicament device monitoring, which is analogous art. Barrett teaches computer-executable instructions (“The memory 215 holds instructions and data used by the processor 205." [0080]; “the computer 200 is adapted to execute computer program modules for providing functionality described herein.” [0083]; Fig. 2; “non-transitory computer readable storage medium comprising computer program instructions” Claim 21) for using the historical (“historical data sets” [0120]) environmental pollution data (“The risk analysis may be triggered by a triggering condition ... Examples of triggering conditions include … air pollution data,” [0117]. “FIG. 6B is a block diagram illustrating a logical architecture for training the model, according to one embodiment. To create the data set used to train the model, the accessed historical data are aggregated/segmented on a per day basis, and input values for the various parameters are identified. Generally, each day's worth of information is associated with one training sample. Air quality, weather data, and other contextual data may be obtained from historical datasets 
Therefore, based on Barrett’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of LeBoeuf to have computer-executable instructions for using the historical environmental pollution data and to use these computer-executable instructions with the invention of the primary reference, as taught by Barrett, in order to facilitate predictions of risk of exposure to air pollution (Barrett: [0117], [0120]).


Claims 3-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf and Barrett as applied to claims 1 and 16, and further in view of Baringer et al (US 20140266939), hereinafter, Baringer.
Regarding claim 3, LeBoeuf modified by Barrett teaches the non-transitory computer-readable medium of Claim 2.
While LeBoeuf teaches monitoring skin (monitoring … skin [0151]), LeBoeuf modified by Barrett does not teach that the at least one health sensor comprises a camera that is positioned to capture an image of at least a portion of the wearer's body when the wearer is wearing the wearable device. 
However, Baringer discloses biometric monitoring devices (Abstract), which is analogous art. Baringer teaches that the at least one health sensor comprises a camera (“an array 
Therefore, based on Baringer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of LeBoeuf and Barrett to have the at least one health sensor that comprises a camera that is positioned to capture an image of at least a portion of the wearer's body when the wearer is wearing the wearable device, as taught by Baringer, in order to facilitate collecting biometric data and evaluating potential for sunburn (Baringer: [0118], [0395]).
Regarding claim 4, LeBoeuf modified by Barrett and Baringer teaches the non-transitory computer-readable medium of Claim 3.
 LeBoeuf teaches that the at least one environmental pollution sensor comprises a UV sensor (“Environmental sensors configured to assess aging rate may include UV Sensors” [0079]. For example, if it is detected that the person is being exposed to unhealthy doses of UV radiation, the communication and entertainment module 17 may audibly instruct the person to move away from the person's current location (e.g., move indoors, etc.).” [0090]). 
Additionally, LeBoeuf as modified by Barrett and Baringer teaches that the aspect of the wearer's health is a presence of a sunburn on the wearer's skin (Baringer: “The biometric 
Therefore, based on Baringer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of LeBoeuf, Barrett, and Baringer to have the aspect of the wearer's health that is a presence of a sunburn on the wearer's skin, as taught by Baringer, in order to facilitate evaluating a risk of skin cancer (Baringer: [0395]).
Regarding claim 5, LeBoeuf modified by Barrett and Baringer teaches the non-transitory computer-readable medium of Claim 4.
LeBoeuf teaches that the present and historical environmental data comprises UV data received from the UV sensor (“Environmental sensors configured to assess aging rate may include UV Sensors” [0079]. For example, if it is detected that the person is being exposed to unhealthy doses of UV radiation, the communication and entertainment module 17 may audibly instruct the person to move away from the person's current location (e.g., move indoors, etc.).” [0090]).
Additionally, LeBoeuf as modified by Barrett and Baringer teaches determining, based at least in part on the UV data and the image, an amount of UV exposure the wearer's skin can tolerate before becoming sunburned (Baringer: “The biometric monitoring device may also provide estimates or alarms regarding over exposure to UV, potential for sunburn, and potential for increasing their risk of skin cancer.”  [0395]).
Therefore, based on Baringer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of LeBoeuf, Barrett, and Baringer to have the non-
Regarding claim 6, LeBoeuf modified by Barrett and Baringer teaches the non-transitory computer-readable medium of Claim 3.
 LeBoeuf teaches that the at least one environmental pollution sensor comprises a sensor for sensing a presence of at least one airborne allergen ("Exemplary environmental sensors that may be utilized in accordance with embodiments of the present invention may be configured to detect and/or measure one or more of the following types of environmental information: …allergens, animal hair, pollen," [0011]).
Additionally, LeBoeuf as modified by Barrett and Baringer teaches that the aspect of the wearer's health is a respiratory ailment (Baringer: “allergy tracker (e.g., using … pollen sensing and the like (possibly in combination with external seasonal allergen tracking from, for instance, the internet and possibly determining the user's response to particular forms of allergen, e.g., tree pollen, and alerting the user to the presence of such allergens, e.g., from seasonal information, pollen tracking databases” [0306]).
Therefore, based on Baringer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of LeBoeuf, Barrett, and Baringer to have the aspect of the wearer's health that is a respiratory ailment, as taught by Baringer, in order to facilitate determining the user's response to particular forms of allergen (Baringer: [0306]).
Regarding claim 9, LeBoeuf modified by Barrett and Baringer teaches the non-transitory computer-readable medium of Claim 6.
LeBoeuf teaches that the at least one airborne allergen comprises an allergen ("allergens, animal hair, pollen," [0011]).
Additionally, LeBoeuf as modified by Barrett and Baringer teaches that the aspect of the wearer's health is one or more respiratory issues (Baringer: “allergy tracker (e.g., using … pollen sensing and the like (possibly in combination with external seasonal allergen tracking from, for instance, the internet and possibly determining the user's response to particular forms of allergen, e.g., tree pollen, and alerting the user to the presence of such allergens, e.g., from seasonal information, pollen tracking databases” [0306]).
Therefore, based on Baringer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of LeBoeuf, Barrett, and Baringer to have the aspect of the wearer's health that is one or more respiratory issues, as taught by Baringer, in order to facilitate determining the user's response to particular forms of allergen (Baringer: [0306]).
Regarding claim 18, LeBoeuf modified by Barrett and Baringer teaches the computer-implemented method of Claim 16.
 LeBoeuf teaches that the at least one environmental pollution sensor comprises a UV sensor (“Environmental sensors configured to assess aging rate may include UV Sensors” [0079]. For example, if it is detected that the person is being exposed to unhealthy doses of UV radiation, the communication and entertainment module 17 may audibly instruct the person to move away from the person's current location (e.g., move indoors, etc.).” [0090]). 

Therefore, based on Baringer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of LeBoeuf, Barrett, and Baringer to have the aspect of the wearer's health that is a presence of a sunburn on the wearer's skin, as taught by Baringer, in order to facilitate evaluating a risk of skin cancer (Baringer: [0395]).

Regarding claim 19, LeBoeuf modified by Barrett and Baringer teaches the computer-implemented method of Claim 16.
LeBoeuf teaches that the at least one environmental pollution sensor comprises a sensor for sensing a presence of at least one airborne allergen ("Exemplary environmental sensors that may be utilized in accordance with embodiments of the present invention may be configured to detect and/or measure one or more of the following types of environmental information: …allergens, animal hair, pollen," [0011]).
Additionally, LeBoeuf as modified by Barrett and Baringer teaches that the aspect of the wearer's health is a respiratory ailment (Baringer: “allergy tracker (e.g., using … pollen sensing and the like (possibly in combination with external seasonal allergen tracking from, for instance, the internet and possibly determining the user's response to particular forms of allergen, e.g., tree pollen, and alerting the user to the presence of such allergens, e.g., from 
Therefore, based on Baringer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of LeBoeuf, Barrett, and Baringer to have the aspect of the wearer's health that is a respiratory ailment, as taught by Baringer, in order to facilitate determining the user's response to particular forms of allergen (Baringer: [0306]).

Claims 7, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf, Barrett, and Baringer as applied to claims 6 and 19, and further in view of Chornenky (US 20100308999), hereinafter, Chornenky.
Regarding claim 7, LeBoeuf modified by Barrett and Baringer teaches the non-transitory computer-readable medium of Claim 6.
 LeBoeuf teaches that the at least one airborne allergen comprises smog (“Environmental smog includes VOC's, formaldehyde, alkenes, nitric oxide, PAH's, sulfur dioxide, carbon monoxide, olefins, aromatic compounds, xylene compounds, and the like.  Monitoring of the aforementioned smog components can be performed using earpiece modules 40 and other wearable apparatus, according to some embodiments of the present invention, and in a variety of methods.  All smog components may be monitored.  Alternatively, single smog components or combinations of smog components may be monitored.  Photoionization detectors (PID's) may be used to provide continuous monitoring and instantaneous readings." [0162]).
LeBoeuf as modified by Barrett and Baringer further does not teach that the aspect of the wearer's health is asthma.

Therefore, based on Chornenky’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of LeBoeuf, Barrett, and Baringer to have the aspect of the wearer's health that is asthma, as taught by Chornenky, in order to facilitate emergency medical response applications in presence of smoke (Chornenky: [0115]).
Regarding claim 10, LeBoeuf modified by Barrett, Baringer, and Chornenky teaches the non-transitory computer-readable medium of Claim 7.
LeBoeuf teaches that the at least one airborne allergen comprises smog (“Environmental smog includes VOC's, formaldehyde, alkenes, nitric oxide, PAH's, sulfur dioxide, carbon monoxide, olefins, aromatic compounds, xylene compounds, and the like.  Monitoring of the aforementioned smog components can be performed using earpiece modules 40 and other wearable apparatus, according to some embodiments of the present invention, and in a variety of methods.  All smog components may be monitored.  Alternatively, single smog components or combinations of smog components may be monitored.  Photoionization detectors (PID's) may be used to provide continuous monitoring and instantaneous readings." [0162]).
Regarding claim 20, LeBoeuf modified by Barrett and Baringer teaches the computer-implemented method of Claim 19.

LeBoeuf as modified by Barrett and Baringer further does not teach that the aspect of the wearer's health is asthma.
However, Chornenky discloses a security and monitoring apparatus, which is analogous art. Chornenky teaches that the aspect of the wearer's health is asthma (“The alarm signal can then be used for a verity of emergency medical response applications. In certain predetermined conditions the alarm signal can be used to enable an injection type device…Asthma inhaler” [0115]).
Therefore, based on Chornenky’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of LeBoeuf, Barrett, and Baringer to have the aspect of the wearer's health that is asthma, as taught by Chornenky, in order to facilitate emergency medical response applications in presence of smoke (Chornenky: [0115]).

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf and Barrett as applied to claims 1 and 16, and further in view of Govindarajan (US .
Regarding claim 11, LeBoeuf modified by Barrett teaches the non-transitory computer-readable medium of Claim 1.
LeBoeuf teaches further storing computer-executable instructions for, in response to determining from the travel information the travel location, utilize historical or stored environmental pollution data associated with the travel location to determine a potential for a health problem at the travel location during the date range (“The combination of monitored data with user location via GPS data can make on-going geographic studies possible,” [0071].   “Collectively, information from multiple subjects in the monitoring system 20 can be used to predict … environmental situation," [0128]; “information from sensors in a sensor monitoring system 20 can be used to generate real-time maps related to physiological and/or environmental conditions of groups of subjects over a geographical landscape.  For example, a real-time health/stress map (see, for example, FIG. 12) or real-time air quality map can be generated through a user interface 24 for informational or entertainment value to one or more viewers." [0133]) during the date range (“predict … environmental situation," [0128]; “real-time air quality map” [0133]. Note that prediction would necessarily involve a date range when the environmental situation may occur similarly to a long term weather forecast, and real-time air quality map would cover a date range of about a day similarly to a short term weather forecast); and 
notifying the wearer of the potential for the health problem at the travel location (“if a user is in a polluted environment, such as air filled with VOCs, the communication module 17 may notify the user to move to a new environment." [0092]).

However, Govindarajan discloses arranging on a communications network meetings between persons where the instant estimated time of arrival at a meeting of each prospective attendee is calculated and displayed to the subject attendee, and to all prospective attendees, which is analogous art. Govindarajan teaches receiving travel information (“geographical locations” [0094]) associated with the wearer from one or more travel sources (“sharing physical locations… physical locations of meeting attendees” [0094]); 
determine from the travel information a travel location (“physical locations of meeting attendees” [0094]) and a date range (“The attendees' information includes but not limited to location, date, time," [0048]. “On receiving a meeting invite 602 date and time conflicts are checked" [0101]; Fig. 6. “Location, scheduled date, start and end time for the meeting." [0111] Fig. 16) associated with the travel location (“The present invention provides a method and system for sharing physical locations in a controlled environment, on need-to-know basis. The present invention also provides a method and system that increases the productivity of meeting attendees by sharing the expected arrival times and the real time physical locations of meeting attendees. The present invention also provides a method and system that shares the physical locations of only the people of interest and their arrival time. The present invention also provides a method and system to alert people based on geographical locations of meeting attendees and changing environments like traffic congestions, weather and travel delays.” [0094]. “Location, scheduled date, start and end time for the meeting." [0111] Fig. 16);

Therefore, based on Govindarajan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of LeBoeuf and Barrett to be receiving travel information associated with the wearer from one or more travel sources; determine from the travel information a travel location and a date range associated with the travel location; and notifying the wearer of the potential for the problem at the travel location during the date range, as taught by Govindarajan, in order to facilitate collecting biometric data and evaluating potential for sunburn (Govindarajan: [0118], [0395]). In the combined the invention of LeBoeuf, Barrett, and Govindarajan, the potential for the problem is the potential for the health problem.
Regarding claim 17, LeBoeuf modified by Barrett teaches the computer-implemented method of Claim 16.
LeBoeuf teaches in response to determining from the travel information the travel location, utilize historical or stored environmental pollution data associated with the travel location to determine a potential for a health problem at the travel location during the date range (“The combination of monitored data with user location via GPS data can make on-going geographic studies possible,” [0071].   “Collectively, information from multiple subjects in the Note that prediction would necessarily involve a date range when the environmental situation may occur similarly to a long term weather forecast, and real-time air quality map would cover a date range of about a day similarly to a short term weather forecast); and 
notifying the wearer of the potential for the health problem at the travel location (“if a user is in a polluted environment, such as air filled with VOCs, the communication module 17 may notify the user to move to a new environment." [0092]).
LeBoeuf modified by Barrett does not teach receiving travel information associated with the wearer from one or more travel sources; determine from the travel information a travel location and a date range associated with the travel location; and notifying the wearer of the potential for the health problem at the travel location during the date range.
However, Govindarajan discloses arranging on a communications network meetings between persons where the instant estimated time of arrival at a meeting of each prospective attendee is calculated and displayed to the subject attendee, and to all prospective attendees, which is analogous art. Govindarajan teaches receiving travel information (“geographical locations” [0094]) associated with the wearer from one or more travel sources (“sharing physical locations… physical locations of meeting attendees” [0094]); 

notifying the wearer of the potential for the problem at the travel location during the date range ( “There exists a requirement for a system to take into effect the environmental changes that could affect participants reaching a scheduled meeting place on time and alert the participants.” [0024]; “real time message notification to the prospective attendee [0038]; “a method and system to alert people based on geographical locations of meeting attendees and changing environments like traffic congestions, weather and travel delays.” [0094]; “the alert” [0098]).
Therefore, based on Govindarajan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of LeBoeuf and Barrett to be receiving travel 


Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Barrett.

Response to the 35 U.S.C. §102 and 103 rejection arguments on pages 8-10 of the REMARKS.
Claims 1-8 and 10-20
The Applicant argues that “LeBoeuf fails to teach, describe, or suggest each and every element of independent claim 1… claim 12…claim 16.” (Pages 8-9). These arguments are moot because the rejection is made in view of Barrett. Dependent claims are not patentable because the independent claims 1, 12, and 16 are not patentable.




Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/AB/Examiner, Art Unit 3793             


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793